Case 2:18-cv-01600-MKB-JO Document 144 Filed 09/12/19 Page 1 of 1 PagelD #: 1375

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

STEVENS BALDO & LIGHTY, PLLC,
Case No. 2:18-CV-01600-MKB-JO
Plaintiff,
Vv. NOTICE OF APPEARANCE
ANTHONY J. DELLUNIVERSITA, PAUL A.
DELLUNIVERSITA, KELLY WALSH,
ANTHONY P. DELLUNIVERSITA, GAIL A.
DELLUNIVERSITA, INDIVIDUALLY AND
AS THE TRUSTEE OF THE GAIL A.
DELLUNIVERSITA LIVING TRUST,
PCI COIN GRADING, INC.,
AND PCA COLLECTIBLES, INC.,

Defendants.

Nee See Ne! eee! Neen! Seen See See! mee Some Swag wma eet eet Sauget nage! Scape! nae!

 

PLEASE TAKE NOTICE THAT

Danielle J. Marlow

Moritt Hock & Hamroff LLP
400 Garden City Plaza

Garden City, New York 11530
(516) 873-2000
dmarlow@moritthock.com

hereby appears.as counsel on behalf of Defendants, Paul A. Delluniversita and Kelly Walsh,
in above-captioned action.

Dated: Garden City, New York
August 19, 2019
MORITT HOCK & HAMROFF LLP

By: /s/ Danielle J. Marlow
Danielle J. Marlow

400 Garden City Plaza

Garden City, New York 11530
(516) 873-2000
dmarlow@moritthock.com

Attorneys for Defendants. Paul A.
Delluniversita and Kelly Walsh

2025975v1
